Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on February 5, 2020.
Claims 1-10 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recited the limitation “the inertia” in the 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansson (US Pub. No. 20150321658).
Regarding Claim 9:
Hansson teaches:
A hybrid drive apparatus of a motor vehicle, comprising: ([0002], discloses a hybrid vehicle with an internal combustion engine, and an electric machine)
an internal combustion engine;
a clutch transmission, having at least one free component transmission and one electric component transmission with, in each case, one clutch; and ([0084], discloses a dual clutch with one clutch connected to the electric machine and the other is not)
an electric machine which is arranged on the electric component transmission, wherein ([0084], discloses a dual clutch with one clutch connected to the electric machine and the other is not)
pulse energy from the inertia of the clutch which is assigned to the free component transmission and/or rotation in the component transmission is provided for starting of the internal combustion engine. ([0051], discloses closing the clutch of the component without the electric machine for starting the engine by utilizing the optimum gear ratio for transferring the inertia of the clutch to the engine)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (US Pub. No. 20180244262) in view of Hansson (US Pub. No. 20150321658).
Regarding Claim 1:
Ruybal Teaches:
A method for operating a hybrid drive apparatus of a motor vehicle, the hybrid drive apparatus comprising an internal combustion engine, a clutch transmission having ([0003], discloses a hybrid vehicle with a combustion  engine, an electric machine, and clutch transmission)
Ruybal does not teach a free component and an electric component, however, Hansson does teach:
at least one free component transmission and one electric component transmission with, in each case, one clutch, and at least one electric machine, the method comprising: ([0084], discloses a dual clutch with one clutch connected to the electric machine and the other is not)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the transmission in Ruybal to incorporate the free and electric components of Hansson because this would provide assistance in starting of the engine in undesirable conditions ([0028]).
Ruybal further teaches:
a) opening the clutch of the free component transmission and the clutch of the electric component transmission for switching off the internal combustion engine; ([0097], discloses opening of the clutches during electric only operation when the engine is turned off)
b) driving the motor vehicle via the electric component transmission; ([0097], discloses propelling the vehicle using only the electric machine)
c) receiving an additional starting request for the internal combustion engine; ([0097], discloses if while running in an electric mode the driver demand exceeds the capability of the electric motor, the engine is started) 
Ruybal does teach closing the clutch upon engine start.  Ruybal does not teach closing the free component clutch for starting the engine, however, Hansson does teach:
d) closing the clutch assigned to the free component transmission for starting the internal combustion engine; wherein ([0045], discloses closing the clutch to start the engine; [0046], discloses that this clutch can be the clutch connected to the free component without the electric machine) 
pulse energy from an inertia of the clutch assigned to the free component transmission and/or a rotation in the free component transmission is provided for starting the internal combustion engine. ([0051], discloses closing the clutch of the component without the electric machine for starting the engine by utilizing the optimum gear ratio for transferring the inertia of the clutch to the engine)
Ruybal to incorporate the earlier closing of the free component clutch in Hansson because this would assist in engine start in adverse conditions such as low ambient temperatures, low coolant temperatures or when energy available is not sufficient ([0100]).

Regarding Claim 2:
The combination of Ruybal and Hansson teaches the limitations in Claim 1.  Ruybal further teaches:
further comprising: setting the free component transmission to at least one gear below a gear of the electric component transmission. ([0139], discloses locking the transmission in lower gear ratios, reducing the amount of time for engine start when driver demands exceed electric machine capability)

Regarding Claim 3:
The combination of Ruybal and Hansson teaches the limitations in Claim 2.  Ruybal further teaches:
wherein the setting of the gear takes place continuously. ([0143], discloses predicting a target gear ratio that would start the engine if necessary and engaging the predicted gears while operating in an electric only mode)

Regarding Claim 4:
The combination of Ruybal and Hansson teaches the limitations in Claim 1.  Ruybal
wherein a rotational speed difference which is provided in the free component transmission is sufficient for starting the internal combustion engine by way of the pulse energy. ([0123], discloses a rotational speed difference between the crankshaft and the engine input shaft and indicating that this difference is within a threshold for starting the engine) 

Regarding Claim 7:
The combination of Ruybal and Hansson teaches the limitations in Claim 1.  Ruybal further teaches:
further comprising: accelerating the internal combustion engine to a rotational speed which is above a target rotational speed for connecting to the electric component transmission. ([0122], discloses selecting a gear ratio to optimize torque output when connecting a faster engine crankshaft to a slower transmission input)

Regarding Claim 8:
The combination of Ruybal and Hansson teaches the limitations in Claim 1.  Ruybal further teaches:
wherein the driving via the electric component transmission comprises propulsion of the motor vehicle and/or recuperation of brake energy. ([0071], discloses electric machine providing torque to the powertrain and regenerating energy)

Regarding Claim 10:
Ruybal Teaches:
A motor vehicle, comprising:
a hybrid drive apparatus which comprises an internal combustion engine, a clutch transmission and an electric machine, wherein ([0003], discloses a hybrid vehicle with an internal combustion engine, a clutch transmission, and an electric machine)
the hybrid drive apparatus is configured to carry out the acts of: a) opening a clutch assigned to the free component transmission and a clutch assigned to the electric component transmission for switching off the internal combustion engine; ([0097], discloses opening of the clutches during electric only operation when the engine is turned off)
b) driving the motor vehicle via the electric component transmission; ([0097], discloses propelling the vehicle using only the electric machine)
c) receiving an additional starting request for the internal combustion engine; ([0097], discloses if while running in an electric mode the driver demand exceeds the capability of the electric motor, the engine is started) 
Ruybal does teach closing the clutch upon engine start.  Ruybal does not teach closing the free component clutch for starting the engine, however, Hansson does teach:
d) closing the clutch assigned to the free component transmission for starting the internal combustion engine; wherein ([0045], discloses closing the clutch to start the engine; [0046], discloses that this clutch can be the clutch connected to the free component without the electric machine)
pulse energy from an inertia of the clutch assigned to the free component transmission and/or a rotation in the free component transmission is provided for starting the internal combustion engine. ([0051], discloses closing the clutch of the component without the electric machine for starting the engine by utilizing the optimum gear ratio for transferring the inertia of the clutch to the engine)
Ruybal to incorporate the earlier closing of the free component clutch in Hansson because this would assist in engine start in adverse conditions such as low ambient temperatures, low coolant temperatures or when energy available is not sufficient ([0100]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ruybal (US Pub. No. 20180244262) in view of Hansson (US Pub. No. 20150321658) further in view of Serrano (US Pub. No. 20170234253).
Regarding Claim 5:
The combination of Ruybal and Hansson teaches the limitations in Claim 1.  Ruybal further teaches rotating and starting of the engine.  Ruybal and Hansson do not teach a rotational speed equal to an engine ignition speed, however, Serrano does teach:
further comprising: accelerating the internal combustion engine to a rotational speed which is equal to a compression ignition rotational speed. ([0008], discloses igniting engine when crankshaft rotation equals or exceeds an engine ignition speed)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the engine start in Ruybal to incorporate the reaching of an ignition speed in Serrano because this would allow the electric motor to conserve energy by halting its supplied torque ([0050]). 

Regarding Claim 6:
Ruybal, Hansson, and Serrano teaches the limitations in Claim 5.  Ruybal further teaches:
wherein the clutch of the electric component transmission is closed if the rotational speed of the internal combustion engine is equal to a synchronous rotational speed.  ([0108], discloses connecting the engine to the dual clutch transmission once the shaft rotation and engine rotation are synchronized in order to transmit torque)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Kobler (US Patent No. 10882512) discloses hybrid vehicle with an internal combustion engine, electric machine and double clutch transmission. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664